DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by over II-Gen Oh et al (WO2019/112390, here after Oh).
Claim 12 is rejected. Oh teaches a secondary battery comprising:
a negative electrode;
a positive electrode;
a separator positioned between the negative electrode and the positive electrode; and
an electrolyte [abstract, BACKGROUND-ART second paragraph]. Oh also 
the negative electrode includes:
the current collector; and
a negative electrode active material layer formed on the current collector and containing a negative electrode active material, a conductive material, and a binder [page 8-9, BACKGROUND-ART second paragraph].
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Keisuke Matsumoto et al (Japanese Patent: 2013-134913, here after Matsumoto).
Claim 12 is rejected. Matsumoto teaches a secondary battery comprising [page 11 paragraph 1]:
a negative electrode;
a positive electrode;
a separator positioned between the negative electrode and the positive electrode [page 3 last paragraph]; and
an electrolyte [page 3 last paragraph]. Matsumoto also 
the negative electrode includes:
the current collector [page 3 last paragraph]; and
a negative electrode active material layer formed on the current collector and containing a negative electrode active material, a conductive material, and a binder [example 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hee Seok Jeong et al (U. S. Patent Application: 2018/0337393, here after Jeong).
Claim 1 is rejected. Jeong teaches a fabrication method of a negative electrode for a secondary battery [0003, 0009, 0038, 0043], comprising: 
(a) heating a slurry composition for a negative electrode containing a negative electrode active material, a binder, and a solvent to a temperature lower than a boiling point (Tb) of the solvent (the solvent is NMP with boiling temperature of 220C) [0037, 0040, 0051, 0061, fig. 3]; 
(b) applying the heated slurry composition for a negative electrode onto a current collector (3) [0041]. Although Jeong does not teach cooling the applied slurry composition for a negative electrode. However, the applied slurry obviously cool down after applying to the current collector as it is not further heated and also it should cool down to environment temperature(room) in order to be used and handled. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to cool the applied slurry composition for a negative electrode, because it obviously reaches to environment temperature in order to be handle and use in batteries.
Claim 2 is rejected. Although Jeong does not teach the amount of solid contained in the slurry composition. However, teaches the amount of the solid has to be adjusted (increase in solid content of slurry) to adjust the viscosity, because by heating the viscosity of the slurry decreases [0020, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the amount of solid content in slurry is adjusted within claimed range, because it helps to adjust viscosity prior to heating the slurry. 
Claim 3 is rejected. Although Jeong does not teach the viscosity of the slurry before heated it 12,000 to 70,000 cP. However, teaches the amount of the viscosity has to be adjusted (increase in solid content of slurry) since by heating, the viscosity of the slurry decreases [0020, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the viscosity adjusted within claimed range, because the viscosity has to be adjusted prior to heating the slurry. 
Claim 4 is rejected. Jeong teaches the limitation of claim 1 and also teaches a temperature of the heating of the slurry composition for a negative electrode is 100-130C [0016], wherein the solvent is NMP with boiling pint of 220C, satisfied the equation.
Claim 5 is rejected. Although Jeong does not clearly teaches the cooling is performed at a temperature of 10 to 30°C for 1 to 60 seconds. However, it is obvious to leave the electrode after formation to cool down in room temperature(27C) and obviously more than 1 second in order to be handle and use in batteries.
Claim 6 is rejected.  Jeong teaches the heating part reduces a viscosity of the electrode slurry stored in the storage part the heating part starts(A1>A2), and also teaches drying electrode slurry from the time when the electrode slurry passes through the discharge part [0019], drying (leaving electrode coating to dries out and cool down) causes reducing viscosity and therefore A3>A2. Therefore, the amount of A1/A2 and A3/A2 are both more than 1. Although Jeong does not teach A1/A2, and A3/A2 are about 10, however it is to an ordinary skill in art to adjust the solid contain in the slurry based on the nozzle temperature to obtain this ratio. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Jeong where the A1/A2, and A3/A2 are about 10, because an ordinary skill in art can adjust these ratios in absence of criticality.
Claim 7 is rejected. Jeong further teaches comprising (d) drying the cooled slurry composition for a negative electrode [0025].
Claim 9 is rejected. Jeong teaches a negative electrode for a secondary battery, fabricated by a fabrication method of a negative electrode for a secondary battery [0043] comprising:
(a) heating a slurry composition for a negative electrode containing a negative electrode active material, a binder, and a solvent to a temperature lower than a boiling point (Tb) of the solvent (see claim 1 rejection above);
(b) applying the heated slurry composition for a negative electrode onto a current collector (see claim 1 rejection above); and 
(c) cooling the applied slurry composition for a negative electrode (see claim 1 rejection above), the negative electrode comprising:
the current collector (3); and
a negative electrode active material layer formed on the current collector and containing a negative electrode active material, a conductive material, and a binder [fig. 3, 0037].
Claim 10 is rejected for the same reason claim 9 is rejected. Jeong teaches adding binder and also teaches minimize the binder flow to improve adhesion to the collector [0026]. Although Jeong does not teach an adhesive force of the electrode active material layer to the current collector is 0.20 N/cm or more. However, since Jeong teaches the same product claim, therefore the product obviously has the same property (adhesive force of the electrode active material layer to the current collector is 0.20 N/cm or more) with expectation of success.
Claim 11 is rejected. Jeong teaches the limitation of claim 9. Although Jeong does not teach a difference between a maximum loading value and a minimum loading value of the electrode active material layer at five or more positions having regular intervals in a length direction is 10% or less of a total loading average value. However, since Jeong teaches the same product claim, therefore the product obviously has the same property (a difference between a maximum loading value and a minimum loading value of the electrode active material layer at five or more positions having regular intervals in a length direction is 10% or less of a total loading average value) with expectation of success.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hee Seok Jeong et al (U. S. Patent Application: 2018/0337393, here after Jeong), further in view of II-Gen Oh et al (WO2019/112390, here after Oh).
Claim 2 is rejected. Jeong does not teach the amount of solid contained in the slurry composition. Oh teaches a method of making negative electrode with slit die by depositing negative electrode slurry to current collector, wherein the amount of solid content in slurry is 70% [page 9 paragraph 4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the amount of solid content in slurry is 70%, because it is suitable amount for applying slurry with slit die coating. 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hee Seok Jeong et al (U. S. Patent Application: 2018/0337393, here after Jeong), further in view of Keisuke Matsumoto et al (Japanese Patent: 2013-134913, here after Matsumoto).
Claim 1 is rejected. Jeong teaches a fabrication method of a negative electrode for a secondary battery [0003, 0009, 0038, 0043], comprising: 
(a) heating a slurry composition for a negative electrode containing a negative electrode active material, a binder, and a solvent to a temperature lower than a boiling point (Tb) of the solvent (the solvent is NMP with boiling temperature of 220C) [0037, 0040, 0051, 0061, fig. 3]; 
(b) applying the heated slurry composition for a negative electrode onto a current collector (3) [0041]. Jeong does not teach cooling the applied slurry composition for electrode. Matsumoto teaches a method of making electrode for secondary batteries, and teaches cooling the current collector (30) and the slurry as result of it) to reduce oxidation of copper foil [fig. 1, page 4 paragraph 4-6].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to cool the applied slurry composition for a negative electrode, because it helps reducing oxidation of copper foil.
Claim 2 is rejected. Although Jeong does not teach the amount of solid contained in the slurry composition. However, teaches the amount of the solid has to be adjusted (increase in solid content of slurry) to adjust the viscosity, because by heating the viscosity of the slurry decreases [0020, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the amount of solid content in slurry is adjusted within claimed range, because it helps to adjust viscosity prior to heating the slurry. 
Claim 3 is rejected. Although Jeong does not teach the viscosity of the slurry before heated it 12,000 to 70,000 cP. However, teaches the amount of the viscosity has to be adjusted (increase in solid content of slurry) since by heating, the viscosity of the slurry decreases [0020, 0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the viscosity adjusted within claimed range, because the viscosity has to be adjusted prior to heating the slurry. 
Claim 4 is rejected. Jeong teaches the limitation of claim 1 and also teaches a temperature of the heating of the slurry composition for a negative electrode is 100-130C [0016], wherein the solvent is NMP with boiling pint of 220C, satisfied the equation.
Claim 5 is rejected. Matsumoto teaches the cooling is performed at a temperature of 32°C [example 1 paragraph 2].  Matsumoto does not teach cooling time for 1 to 60 seconds. However, differences in time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness and/or concentration are critical.    
Claim 6 is rejected.  Jeong and Matsumoto teach eth limitation of claim 1, and Jeong teaches the heating part reduces a viscosity of the electrode slurry stored in the storage part the heating part starts(A1>A2), and also drying electrode slurry from the time when the electrode slurry passes through the discharge part [0019], drying (and cooling as Matsumoto teaches) causes reducing viscosity and therefore A3>A2. Therefore, the amount of A1/A2 and A3/A2 are both more than 1. Although Jeong does not teach A1/A2, and A3/A2 are about 10, however it is to an ordinary skill in art to adjust the solid contain in the slurry based on the nozzle temperature to obtain this ratio. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Jeong and Matsumoto teach where the A1/A2, and A3/A2 are about 10, because an ordinary skill in art can adjust these ratios in absence of criticality.
Claim 7 is rejected. Jeong further teaches comprising (d) drying the slurry composition for a negative electrode [0025], Matsumoto also teaches drying the slurry [example 1 paragraphs 2-3]. 
Claim 8 is rejected as Jeong teaches the drying is performed at a temperature of 130°C [0062].  Jeong does not teach duration of drying. However, differences in drying time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness and/or concentration are critical.    
Claim 9 is rejected. Jeong and Matsumoto teach a negative electrode for a secondary battery, fabricated by a fabrication method of a negative electrode for a secondary battery [0043] comprising:
(a) heating a slurry composition for a negative electrode containing a negative electrode active material, a binder, and a solvent to a temperature lower than a boiling point (Tb) of the solvent (see claim 1 rejection above);
(b) applying the heated slurry composition for a negative electrode onto a current collector (see claim 1 rejection above); and 
(c) cooling the applied slurry composition for a negative electrode (see claim 1 rejection above), the negative electrode comprising:
the current collector (3); and
a negative electrode active material layer formed on the current collector and containing a negative electrode active material, a conductive material, and a binder [fig. 3, 0037].
Claim 10 is rejected for the same reason claim 9 is rejected. Jeong teaches adding binder and also teaches minimize the binder flow to improve adhesion to the collector [0026]. Although Jeong does not teach an adhesive force of the electrode active material layer to the current collector is 0.20 N/cm or more. However, since Jeong teaches the same product claim, therefore the product obviously has the same property (adhesive force of the electrode active material layer to the current collector is 0.20 N/cm or more) with expectation of success.
Claim 11 is rejected. Jeong teaches the limitation of claim 9. Although Jeong does not teach a difference between a maximum loading value and a minimum loading value of the electrode active material layer at five or more positions having regular intervals in a length direction is 10% or less of a total loading average value. However, since Jeong teaches the same product claim, therefore the product obviously has the same property (a difference between a maximum loading value and a minimum loading value of the electrode active material layer at five or more positions having regular intervals in a length direction is 10% or less of a total loading average value) with expectation of success.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hee Seok Jeong et al (U. S. Patent Application: 2018/0337393, here after Jeong), Keisuke Matsumoto et al (Japanese Patent: 2013-134913, here after Matsumoto), further in view of II-Gen Oh et al (WO2019/112390, here after Oh).
Claim 2 is rejected. Jeong and Matsumoto teach the limitation of claim 1. Jeong does not teach the amount of solid contained in the slurry composition. Oh teaches a method of making negative electrode with slit die by depositing negative electrode slurry to current collector, wherein the amount of solid content in slurry is 70% [page 9 paragraph 4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the amount of solid content in slurry is 70%, because it is suitable amount for applying slurry with slit die coating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712